Name: 2003/581/EC: Commission Decision of 1 August 2003 conferring management of aid on implementing agencies for a pre-accession measure in agriculture and rural development in the Czech Republic in the pre-accession period
 Type: Decision
 Subject Matter: agricultural policy;  European construction;  management;  cooperation policy;  regions and regional policy;  Europe
 Date Published: 2003-08-05

 Avis juridique important|32003D05812003/581/EC: Commission Decision of 1 August 2003 conferring management of aid on implementing agencies for a pre-accession measure in agriculture and rural development in the Czech Republic in the pre-accession period Official Journal L 197 , 05/08/2003 P. 0035 - 0036Commission Decisionof 1 August 2003conferring management of aid on implementing agencies for a pre-accession measure in agriculture and rural development in the Czech Republic in the pre-accession period(2003/581/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1266/1999 of 21 June 1999 on coordinating aid to the applicant countries in the framework of the pre-accession strategy and amending Regulation (EEC) No 3906/89(1), and in particular Article 12(2) thereof,Whereas:(1) The Special Accession Programme for Agriculture and Rural Development for the Czech Republic (hereinafter: Sapard) was approved by Commission Decision of 26 October 2000(2), and amended by Commission Decision of 23 December 2002 in accordance with Article 4(5) of Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(3), as last amended by Regulation (EC) No 696/2003(4).(2) The government of the Czech Republic and the Commission, acting on behalf of the Community, signed on 5 February 2001 the Multiannual Financing Agreement (hereinafter: MAFA) laying down the technical, legal and administrative framework for the execution of the Sapard, amended by the Annual Financing Agreement (hereinafter: AFA) for 2001, signed on 13 October 2002.(3) A Sapard Agency has been appointed by the competent authority of the Czech Republic for the implementation of some of the measures defined in the Sapard. The Ministry of Finance, National Fund, has been appointed for the financial functions it is due to perform in the framework of the implementation of the Sapard.(4) On the basis of a case-by-case analysis of the national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance, as provided for in Article 12(2) of Regulation (EC) No 1266/1999, the Commission adopted Decision 2002/298/EC of 15 April 2002 and Decision 2003/123/EC of 19 February 2003 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Czech Republic in the pre-accession period(5) with regard to certain measures provided for in the Sapard.(5) The Commission has since undertaken a further analysis under Article 12(2) of Regulation (EC) No 1266/1999 in respect of measure 3.1 "Improvement of vocational training" as provided for in the Sapard. The Commission considers that, also with regard to that measure, the Czech Republic complies with the provisions of Articles 4 to 6 and of the Annex to Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(6), as last amended by Regulation (EC) No 188/2003(7), and with the minimum conditions set out in the Annex to Regulation (EC) No 1266/1999.(6) It is therefore appropriate to waive the ex ante approval requirement provided for in Article 12(1) of Regulation (EC) No 1266/1999 and to confer, with regard to measure 3.1, on the Sapard Agency and on the Ministry of Finance, National Fund in the Czech Republic, the management of aid on a decentralised basis.(7) Since the verifications carried out by the Commission for measure 3.1 are based on a system that is not yet fully operating with regard to all relevant elements, however, it is appropriate to confer the management of the Sapard on the Sapard Agency and on the Ministry of Finance, National Fund, according to Article 3(2) of Regulation (EC) No 2222/2000, on a provisional basis.(8) Full conferral of management of the Sapard is only envisaged after further verifications to ensure that the system operates satisfactorily have been carried out and after any recommendations which the Commission may issue with regard to the conferral of management of aid on the Sapard Agency and on the Ministry of Finance, National Fund, have been implemented,HAS DECIDED AS FOLLOWS:Article 1The requirement of ex ante approval by the Commission of project selection and contracting for measure 3.1 by the Czech Republic provided for in Article 12(1) of Regulation (EC) No 1266/1999 is hereby waived.Article 2Management of the Sapard is conferred on a provisional basis on:1. The Sapard Agency of the Czech Republic, Tesnov 17, 117 05 Prague 1, for the implementation of measure 3.1 of the Sapard: "Improvement of vocational training" as defined in the Programme for Agricultural and Rural Development that was approved by Commission Decision of 26 October 2000; and2. The Ministry of Finance, National Fund, located at Letenska 15, 118 10 Prague 1, Czech Republic, for the financial functions it is due to perform in the framework of the implementation of the Sapard for measure 3.1 for the Czech Republic.Done at Brussels, 1 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 68.(2) C(2000) 3105 final.(3) OJ L 161, 26.6.1999, p. 87.(4) OJ L 99, 17.4.2003, p. 24.(5) OJ L 102, 18.4.2002, p. 32 and OJ L 49, 22.2.2003, p. 21.(6) OJ L 253, 7.10.2000, p. 5.(7) OJ L 27, 1.2.2003, p. 14.